The defendants’ petition for certification for appeal from the Appellate Court, 20 Conn. App. 656, is granted, limited to the following issue:
“In a negligence action in which the evidence raises an issue about the plaintiff’s conduct with respect to the duty to mitigate damages: (1) what instructions should the jury receive about the relationship between mitigation of damages and proximate cause? (2) What is the appropriate allocation of the burden of proof on the issue of mitigation of damages?”